                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                             ATHENS DIVISION

TIM RAY,                                 :
                                         :
             Plaintiff,                  :
                                         :
v.                                       :      CASE NO. 3:18-CV-6-MSH
                                         :        Social Security Appeal
COMMISSIONER OF                          :
SOCIAL SECURITY,                         :
                                         :
             Defendant.                  :


                                        ORDER

      The Social Security Commissioner, by adoption of the Administrative Law Judge’s

(“ALJ’s”) determination, denied Plaintiff’s applications for disability insurance benefits

finding that he is not disabled within the meaning of the Social Security Act and

Regulations. Plaintiff contends that the Commissioner’s decision was in error and seeks

review under the relevant provisions of 42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c). All

administrative remedies have been exhausted. Both parties filed their written consents for

all proceedings to be conducted by the United States Magistrate Judge, including the entry

of a final judgment directly appealable to the Eleventh Circuit Court of Appeals pursuant

to 28 U.S.C. § 636(c)(3).

                                LEGAL STANDARDS

      The court’s review of the Commissioner’s decision is limited to a determination of

whether it is supported by substantial evidence and whether the correct legal standards

were applied. Walker v. Bowen, 826 F.2d 996, 1000 (11th Cir. 1987) (per curiam).
“Substantial evidence is something more than a mere scintilla, but less than a

preponderance. If the Commissioner's decision is supported by substantial evidence, this

court must affirm, even if the proof preponderates against it.” Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005) (internal quotation marks omitted). The court’s role in

reviewing claims brought under the Social Security Act is a narrow one. The court may

neither decide facts, re-weigh evidence, nor substitute its judgment for that of the

Commissioner. 1 Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). It must,

however, decide if the Commissioner applied the proper standards in reaching a decision.

Harrell v. Harris, 610 F.2d 355, 359 (5th Cir. 1980) (per curiam). The court must

scrutinize the entire record to determine the reasonableness of the Commissioner’s factual

findings. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). However, even

if the evidence preponderates against the Commissioner’s decision, it must be affirmed if

substantial evidence supports it. Id.

       The Plaintiff bears the initial burden of proving that he is unable to perform his

previous work. Jones v. Bowen, 810 F.2d 1001 (11th Cir. 1986). The Plaintiff’s burden is

a heavy one and is so stringent that it has been described as bordering on the unrealistic.

Oldham v. Schweiker, 660 F.2d 1078, 1083 (5th Cir. 1981). 2 A Plaintiff seeking Social



1
  Credibility determinations are left to the Commissioner and not to the courts. Carnes v. Sullivan,
936 F.2d 1215, 1219 (11th Cir. 1991). It is also up to the Commissioner and not to the courts to
resolve conflicts in the evidence. Wheeler v. Heckler, 784 F.2d 1073, 1075 (11th Cir. 1986) (per
curiam); see also Graham v. Bowen, 790 F.2d 1572, 1575 (11th Cir. 1986).
2
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all decision of the former Fifth Circuit rendered prior to
October 1, 1981.
                                                 2
Security disability benefits must demonstrate that he suffers from an impairment that

prevents him from engaging in any substantial gainful activity for a twelve-month period.

42 U.S.C. § 423(d)(1). In addition to meeting the requirements of these statutes, in order

to be eligible for disability payments, a Plaintiff must meet the requirements of the

Commissioner’s regulations promulgated pursuant to the authority given in the Social

Security Act. 20 C.F.R. § 404.1 et seq.

       Under the Regulations, the Commissioner uses a five-step procedure to determine

if a Plaintiff is disabled. Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004); 20

C.F.R. § 404.1520(a)(4). First, the Commissioner determines whether the Plaintiff is

working. Id. If not, the Commissioner determines whether the Plaintiff has an impairment

which prevents the performance of basic work activities. Id. Second, the Commissioner

determines the severity of the Plaintiff’s impairment or combination of impairments. Id.

Third, the Commissioner determines whether the Plaintiff’s severe impairment(s) meets or

equals an impairment listed in Appendix 1 of Part 404 of the Regulations (the “Listing”).

Id. Fourth, the Commissioner determines whether the Plaintiff’s residual functional

capacity can meet the physical and mental demands of past work. Id. Fifth and finally, the

Commissioner determines whether the Plaintiff’s residual functional capacity, age,

education, and past work experience prevent the performance of any other work. In

arriving at a decision, the Commissioner must consider the combined effects of all of the

alleged impairments, without regard to whether each, if considered separately, would be

disabling. Id. The Commissioner’s failure to apply correct legal standards to the evidence

is grounds for reversal. Id.

                                            3
                          ADMINISTRATIVE PROCEEDINGS

       Plaintiff Timothy A. Ray filed an application for disability insurance benefits on

August 1, 2014, alleging he became disabled to work on September 8, 2008. His claim

was denied initially on October 30, 2014, and upon reconsideration on February 4, 2015.

He timely requested an evidentiary hearing before an ALJ on March 18, 2015, and a

hearing was held on November 14, 2016. Plaintiff appeared at the hearing with his attorney

and gave testimony as did an impartial vocational expert (“VE”). Tr. 18. On January 12,

2017, the ALJ issued an unfavorable decision denying his claims. Tr.15-30. Plaintiff

sought review from the Appeals Council and submitted additional medical evidence to

support his request. The Appeals Council denied review on November 6, 2017. Tr. 12-

14, 1-6. Having exhausted the administrative remedies available to him under the Social

Security Act, Plaintiff brings this action seeking judicial review of the Commissioner’s

final decision denying his application for benefits.

                      STATEMENT OF FACTS AND EVIDENCE

       Plaintiff’s insured status for disability insurance benefits expired on September 30,

2011, when he was forty-nine years old. The ALJ determined he was an individual “closely

approaching advanced age.” 3 Finding 7, Tr. 24; 20 C.F.R. § 404.1563. He has past relevant

work as a product assembler and landscape laborer. Finding 6, Tr. 24.




3
   The Court notes that the regulations define a person “closely approaching advanced age” as one
aged 50-54 years old. 20 C.F.R. § 404.1563(d). However, the Court believes the ALJ likely found
Plaintiff to be in the “closely approaching advanced age” category based on the regulatory
statement that the Commissioner “will not apply the age categories mechanically in a borderline
situation.” 20 C.F.R. § 404.1563(b).
                                               4
      In conducting the five-step sequential analysis for the determination of disability set

forth in 20 C.F.R. § 404.1520(a) the ALJ found at step two that Plaintiff has the severe

impairments of episodic pancreatitis, diabetes, hypertriglyceridemia, hypertension,

episodic gastritis, gastroesophageal reflux disease and a history of left scapular pain. 20

C.F.R. § 404.1520(c); Finding 3, Tr. 20. At step three, she found that these impairments,

considered both alone and in combination with one another, neither meet nor medically

equal a listed impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1. Finding 4, Tr. 21.

Between steps three and four, the ALJ formulated a residual functional capacity assessment

(“RFC”) which permits Plaintiff to engage in light work as defined in 20 C.F.R. §

404.1567(b) with additional exertional, postural, and environmental limitations. Finding

5, Tr. 21-24. At step four, she found that this RFC prevents Plaintiff from resuming his

past relevant work. Finding 6, Tr. 24. The ALJ found, at step five, that there are jobs

available to Plaintiff in the national economy which he can perform within his restricted

RFC and therefore found him to be not disabled. Findings 10 and 11, Tr. 24-25.

                                     DISCUSSION

      Plaintiff’s only assertion of error is that the Appeals Council erred in not reviewing

his claim after he submitted what he contends is new, material and chronologically relevant

opinion evidence from his treating physician which he says creates a “reasonable

possibility” of changing the administrative result. Pl.’s Br. 1, ECF No. 11.            The

Commissioner responds that her regulations require review and remand only when new

evidence that is material and chronologically relevant creates a “reasonable probability”

that it would change the outcome of the decision. Def.’s Br. 4, ECF No. 12.

                                             5
       The evidence at issue is a “Chronic Pancreatitis Medical Assessment Form”

prepared on March 2, 2017, by Veronica Patterson, M.D., who treated Plaintiff during the

relevant period of September 2008 through September 2011. Tr. 12-14. In denying review,

the Appeals Council referenced this evidence but, as its only basis for not considering it,

stated it “does not show a reasonable probability that it would change the outcome of the

decision.” Tr. 2.

      The Court agrees with the Commissioner that the applicable standard for granting

review by the Appeals Council is the “reasonable probability” that the outcome of the case

would be different if the new evidence were considered. The Commissioner’s rules make

that clear and were made effective January 17, 2017. Ensuring Program Uniformity at the

Hearing and Appeals Council Levels of the Administrative Review Process, 81 Fed. Reg.

90987-01, 2016 WL 7242991 (Dec. 16, 2016); 20 C.F.R. § 404.970(a)(5). However, the

Court finds that were this new evidence properly considered, there is a reasonable

probability that the administrative result would be different.

       In her decision, the ALJ stated that there were “no treating source opinions relating

to the claimant’s capacity for work or suggestive of disability” in the record before her. Tr.

23. The new evidence is exactly that. Further, the longitudinal record of Dr. Patterson’s

treatment of Plaintiff is long and extensive. Dr. Patterson’s records are well-supported by

objective testing over a period of at least three years, all of which fall within the period

under adjudication. She provides the evidence the ALJ expressly found missing and her

evidence is, under the Commissioner’s regulations, entitled to “great” or “controlling

weight” when well-supported by other substantial evidence. 20 C.F.R. § 1527(d)(2); SSR

                                              6
96-2p, 1996 WL 374188 (July 2, 1996). Given the ALJ’s statement about the lack of

evidence, offered by a treating source, of the limiting effects of the impairments she found

Plaintiff to have, evidence of those limiting effects from the doctor who has cared for

Plaintiff and treated those impairments is more likely than not to cause the ALJ to find

Plaintiff disabled. The Appeals Council erred in its decision and remand to the

Commissioner for further proceedings is ordered.

                                     CONCLUSION

       For the reasons explained above, this case is remanded for further administrative

proceedings consistent with this opinion.

       SO ORDERED, this 2nd day of October, 2018.

                                            /s/ Stephen Hyles
                                            UNITED STATES MAGISTRATE JUDGE




                                             7
